      Case 1:19-cr-00057-LO Document 451 Filed 09/02/20 Page 1 of 2 PageID# 2930



1
2                            UNITED STATES DISTRICT COURT
3
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division
4
5
6    UNITED STATES OF AMERICA,                     Case No.: 1:19-cr-00057-011 LO
7
8
9                        v.                        MOTION FOR APPOINTMENT OF
                                                   NEW COUNSEL
10   SANG THANH HUYNH,
11
                                 Defendant
12
13
14
                     COMES NOW, Sang Thanh Huynh, through counsel, Joseph R. Conte,
15
16   to respectfully request this honorable court to appoint new counsel in this matter.
17   As grounds for this motion counsel would state that the defendant has expressed to
18
     undersigned counsel that he wishes new counsel to represent him in this matter.
19
     No reason was provided for this request.
20
21                   Counsel for the United States takes no position and defers to the court
22   on this motion.
23
                     WHEREFORE counsel respectfully requests that this motion be
24
     granted.
25
26   Dated: September 2, 2020
27
28




     United States v. Sang Thanh Huynh                           Law Office of Joseph R. Conte
     Case No. 1:19-cr-00057-011 LO                               400 Seventh St., N.W. #206
                                                                 Washington, D.C. 20004
     Motion for Appointment of New                               Phone:202.638.4100
     Counsel                                                     Email: dcgunlaw@gmail.com
     Page No. 1

     WITHDRAW 20/09/02 11:23:15
     Case 1:19-cr-00057-LO Document 451 Filed 09/02/20 Page 2 of 2 PageID# 2931



1                                                   /s/ Joseph R. Conte
2                                                 Joseph R. Conte
3                                                 Counsel for San Thanh Huynh
4
                                                  400 Seventh St., N.W., #206
                                                  Washington, D.C. 20004
5
                                                  Phone:       202.638.4100
6                                                 Fax:         202.628.0249
7                                                 Email: dcgunlaw@gmail.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     United States v. Sang Thanh Huynh                 Law Office of Joseph R. Conte
     Case No. 1:19-cr-00057-011 LO                     400 Seventh St., N.W. #206
                                                       Washington, D.C. 20004
     Motion for Appointment of New                     Phone:202.638.4100
     Counsel                                           Email: dcgunlaw@gmail.com
     Page No. 2

     WITHDRAW 20/09/02 11:23:15
